Case: 20-60429     Document: 00516496893         Page: 1     Date Filed: 10/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 5, 2022
                                  No. 20-60429                         Lyle W. Cayce
                                                                            Clerk

   Rafael Gomez-Vargas,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 635 840


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          This immigration case presents two issues: First, whether the Board
   of Immigration Appeals (“BIA”) erred in concluding that additional
   evidence proffered by Petitioner Rafael Gomez-Vargas was not likely to
   change the outcome regarding his application for cancellation of removal.
   Second, whether this court has jurisdiction to review Gomez-Vargas’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60429         Document: 00516496893               Page: 2       Date Filed: 10/05/2022




                                           No. 20-60429


   challenge to the BIA’s determination that he was ineligible for cancellation
   of removal. We hold that the BIA did not err in denying the motion to remand
   to consider the new evidence and that this court does not have jurisdiction to
   review the BIA’s cancellation of removal determination.
                                                 I.
           Gomez-Vargas, a native and citizen of Mexico, entered the United
   States in 1989 near Hidalgo, Texas, without being admitted or paroled by an
   immigration officer. In 2012, he was served with a notice to appear charging
   him with removability pursuant to 8 U.S.C. § 1182(a)(6)(A)(i). He admitted
   the allegations and conceded he was removable as charged. Gomez-Vargas
   then filed an application for cancellation of removal, claiming that his
   removal would cause exceptional and extremely unusual hardship for his five
   United States citizen children. See 8 U.S.C. § 1229b(b)(1)(D). 1
           The immigration judge (“IJ”) held a hearing on Gomez-Vargas’s
   application for cancellation of removal. To demonstrate hardship, Gomez-
   Vargas discussed his three children who still lived at home, detailing their
   academic performances, their struggles with his pending removal, and his
   desire to provide for them as the sole breadwinner of his family. He explained
   that his detention was especially difficult for his youngest child and that his
   children would suffer hardship if he were removed because they have never
   been cared for by another person. Gomez-Vargas worried that his family
   would lose their home if he were removed. He also testified that he was
   responsible for part of his older son’s college tuition and indicated his belief
   that his removal would make it impossible for his children to continue their


           1
             In order to be eligible for cancellation of removal under § 1229b(b)(1), a petitioner
   must demonstrate “that removal would result in exceptional and extremely unusual
   hardship to [his] spouse, parent, or child, who is a citizen of the United States or an alien
   lawfully admitted for permanent residence.”




                                                 2
Case: 20-60429      Document: 00516496893           Page: 3    Date Filed: 10/05/2022




                                     No. 20-60429


   studies. Finally, Gomez-Vargas expressed concern regarding his children
   visiting him in Mexico since he believes the country is dangerous and
   children are frequently kidnapped. Gomez-Vargas’s 18-year-old son testified
   about his father’s support and the hardship he would suffer if his father were
   removed.
          The IJ issued a written decision denying Gomez-Vargas’s application.
   While the IJ found that he had been present in the United States for the
   requisite time, had proved he was of good moral character, and had no
   disqualifying convictions pursuant to 8 U.S.C. § 1229b(b), she ultimately
   determined that Gomez-Vargas was ineligible for cancellation because he
   failed to prove that his children would experience exceptional and extremely
   unusual hardship if he were removed. The IJ acknowledged that his children
   “would suffer on some level,” but determined that Gomez-Vargas did not
   show that the hardship would be substantially beyond the hardship ordinarily
   associated with any departure. The IJ noted that Gomez-Vargas’s children
   are healthy and do not currently suffer from medical issues, though she
   acknowledged that Gomez-Vargas’s youngest child was “especially
   impacted” by the removal proceedings. Additionally, the IJ found that
   Gomez-Vargas failed to demonstrate that he could not support his family by
   working in Mexico, that he could not communicate with them by telephone,
   or that his children could not visit him in Mexico. Accordingly, the IJ denied
   the application for cancellation of removal and ordered Gomez-Vargas
   removed to Mexico.
          Gomez-Vargas appealed the IJ’s order to the BIA, asserting that the
   IJ legally erred by failing to consider all of the evidence and that the evidence
   established his family would suffer exceptional and extremely unusual
   hardship if he were removed. Additionally, he moved to remand to allow the
   IJ to consider new evidence of his daughter’s enlistment in the military and
   more recent information about crime and violence in Mexico. He asserted



                                          3
Case: 20-60429      Document: 00516496893          Page: 4   Date Filed: 10/05/2022




                                    No. 20-60429


   that these changed circumstances would likely change the outcome of the
   case by demonstrating the requisite hardship.
          The BIA adopted the decision of the IJ, dismissed the appeal, and
   denied the motion to remand. The BIA agreed that Gomez-Vargas failed to
   demonstrate exceptional and extremely unusual hardship to his children,
   noting that the “hardship standard is a high threshold.” In denying the
   motion to remand, the BIA determined that Gomez-Vargas had not
   established how the new evidence would specifically impact his children
   upon his removal and therefore had not demonstrated that the additional
   evidence was likely to change the outcome of the case. Gomez-Vargas filed
   a timely petition for review following the BIA’s decision. See 8 U.S.C.
   § 1252(b)(1).
                                        II.
          A. Motion to Remand
          This court reviews the denial of a motion for remand under the highly
   deferential abuse-of-discretion standard. Milat v. Holder, 755 F.3d 354, 365
   (5th Cir. 2014). The BIA abuses its discretion if its decision is “capricious,
   racially invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary.” Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir.
   2005) (internal quotation marks and citation omitted).
          Gomez-Vargas contends that the BIA abused its discretion in
   determining that the new evidence presented in his motion to remand would
   not change the outcome in his case. He asserts that the evidence of his
   daughter’s enlistment in the military and the dangerous conditions in Mexico
   were substantial factors that would likely change the outcome. Gomez-
   Vargas suggests that the IJ’s conclusion that his daughter could visit him in
   Mexico is “now untenable” considering her enlistment. He states that she
   would be a target for violence if she traveled to Mexico. He also asserts that




                                         4
Case: 20-60429      Document: 00516496893          Page: 5   Date Filed: 10/05/2022




                                    No. 20-60429


   the State Department’s travel advisories regarding danger in Mexico show
   that his children would not be able to visit the area where he would reside.
          Although the evidence of his daughter’s enlistment in the United
   States military and the new travel advisories concerning his home region in
   Mexico could prevent his children from visiting him, these facts would not
   establish a finding of exceptional and extremely unusual hardship to his
   children beyond the disruption of family relationships that would occur in the
   ordinary case. See In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 61–62 (BIA
   2001). Accordingly, the BIA’s decision is not utterly without foundation,
   and the BIA did not abuse its discretion by denying Gomez-Vargas’s motion
   to remand. See Zhao, 404 F.3d at 303–04.
          B. Jurisdiction
          Next, we turn to Gomez-Vargas’s contention that the BIA erred in
   holding that he failed to meet his burden to show that his removal would
   cause exceptional and extremely unusual hardship for his five children.
   Congress has circumscribed judicial review of the discretionary relief process
   under 8 U.S.C. § 1252(a)(2)(B), which strips the court of jurisdiction to
   review “any judgment regarding the granting of relief” under § 1229b.
   Recently, the Supreme Court clarified that the jurisdiction-stripping
   provision “prohibits review of any judgment regarding the granting of relief
   under § 1255 and the other enumerated provisions.” Patel v. Garland, 142
   S. Ct. 1614, 1622 (2022).     Because § 1229b is one of the enumerated
   provisions, this court has no jurisdiction to review the BIA’s determination
   that Gomez-Vargas’s removal would not result in exceptional and extremely
   unusual hardship for his children. Castillo-Gutierrez v. Garland, 43 F.4th 477,
   481 (5th Cir. 2022) (per curiam) (“Patel makes clear that the [Board’s]
   determination that a citizen would face exceptional and extremely unusual




                                          5
Case: 20-60429     Document: 00516496893          Page: 6   Date Filed: 10/05/2022




                                   No. 20-60429


   hardship is an authoritative decision which falls within the scope
   of § 1252(a)(2)(B)(i) and is beyond our review.”).
                                      III.
          For the foregoing reasons, we DISMISS the petition for review for
   lack of jurisdiction as to whether Gomez-Vargas met his burden under
   § 1229b(b)(1)(D) for cancellation of removal. We otherwise DENY the
   petition.
          Respondent’s pending motion to dismiss for lack of jurisdiction is
   DENIED AS MOOT.
                           DISMISSED IN PART; DENIED IN PART.




                                        6